Citation Nr: 1102837	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-07 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
as secondary to the service-connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.  

REMAND

The Veteran seeks service connection for erectile dysfunction, as 
secondary to his service-connected PTSD.  In particular, he 
maintains that the medications that he takes for his PTSD causes 
erectile dysfunction.  

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the Veteran's 
appeal.  Although the July 2008 VA examiner concluded that 
erectile dysfunction was not likely due to PTSD or its associated 
treatment, the opinion does not sufficiently address the question 
of whether the Veteran has additional disability resulting from 
aggravation of his erectile dysfunction by PTSD or PTSD 
medications.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the extent of additional disability resulting 
from aggravation of a non-service-connected disability by a 
service-connected disability).  Accordingly, a more definitive 
medical opinion is needed.  See Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the United States Court of 
Appeals for Veterans Claims (Court) decision in Allen.  The RO 
will need to assess the claim with consideration of the 
regulatory amendment in this appeal.  This is so particularly for 
the regulatory revision that adds a "baseline level of 
severity" requirement for the nonservice-connected disability.  
See 38 C.F.R. § 3.310(b) (2010).

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Further, because the Veteran's claim for SMC is inextricably 
intertwined with the pending service connection claim for 
erectile dysfunction, it is appropriate to defer consideration of 
this claim until the development requested is complete.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).  Accordingly, a decision on the 
SMC issue is deferred pending completion of the actions requested 
below.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims 
Assistance Act of 2000 notification letter 
pertaining to his claim for SMC based on 
the loss of use of a creative organ.  

2.  After obtaining the appropriate release 
of information forms from the Veteran where 
necessary, procure and associate with the 
claims folder copies of records of 
treatment for, and evaluation of, his 
erectile dysfunction.  Document all 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the Veteran, so 
inform him and request that he obtain and 
submit it.  If any records are unavailable, 
do not exist, or further attempts to obtain 
them would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  Then, accord the Veteran an appropriate 
VA examination.  The claims folder must be 
made available to the examiner for review 
of the case, and the examination report 
should include a discussion of the 
Veteran's documented medical history and 
assertions.  A notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be performed, and 
the examiner should review the results of 
any testing prior to completing the report.  

The examiner should elicit from the Veteran 
a detailed history regarding the onset and 
progression of relevant symptoms.  The 
examiner should then provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's service-
connected PTSD (including the medications 
used to treat PTSD) causes or aggravates 
his erectile dysfunction.  If the erectile 
dysfunction cannot be regarded as having 
been aggravated by the PTSD and/or 
associated medications, the examiner should 
specifically indicate so.  If aggravation 
is found, the examiner should identify the 
baseline level of severity of the 
nonservice-connected disability to the 
extent possible.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  
Complete rationale for all opinions should 
be provided in the examination report.  

4.  Thereafter, readjudicate both the 
service connection and SMC issues on 
appeal.  If either of these benefits sought 
on appeal remain denied, furnish the 
Veteran and his representative a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence as well as the applicable 
law and regulations considered pertinent to 
the issue(s) remaining on appeal.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

